SULLIVAN, Judge,
concurring.
It is not the position of the Violent Crime Compensation Division that a "legislative mandate" preempts or supersedes Appellate Rule 2(C). The Division does not, in any way, challenge the "exclusive prerogative of the Indiana Supreme Court to establish procedural rules". (Majority Opinion Upon Petition for Rehearing, p. 1021). The argument appropriately presented is merely that we have erroneously interpreted Rule 2(C), and have failed to interpret the rule in the light of compatible legislative and administrative provisions.
I nevertheless concur in the denial of the Petition for Rehearing because in my view the intrinsic nature of administrative review differs substantially from the purpose and scope of our appellate function in civil appeals. While Rule 2(C) is of inestimable benefit in civil appeals, the Rule does not readily lend itself to a simplification or more expeditious resolution of administrative reviews.